       Case 2:21-cv-00360-WHA-SMD Document 21 Filed 08/20/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

RENARDO ALEX TURNER,                            )
                                                )
           Plaintiff,                           )
                                                )
  v.                                            )      CASE NO. 2:21-CV-360-WHA-SMD
                                                )
OFFICER AMMONS, et al.,                         )
                                                )
           Defendants.                          )

                                           ORDER

         On July 30, 2021, the Magistrate Judge entered a Recommendation (Doc. #20)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to comply with

orders of this court;

        3. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

        A separate Final Judgment will be entered.

        DONE this 20th day of August, 2021.



                                     /s/ W. Harold Albritton
                                     SENIORUNITED STATES DISTRICT JUDGE
